Citation Nr: 0206314	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  94-05 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant is entitled to an extension of the 
delimiting date for Dependents' Educational Assistance (DEA) 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, beyond December 18, 1993, to include entitlement 
to reimbursement for education expenses incurred.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
September 1979.  The appellant is the veteran's spouse

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1993 decision of the Department of 
Veterans Affairs (VA) Albuquerque Regional Office (RO).  It 
is now under the jurisdiction of the Houston, Texas, RO.  The 
veteran and the appellant testified at hearings before a 
Hearing Officer at the RO in March 1997 and February 2001.  
In March 2002, the appellant and the veteran testified at a 
hearing before the undersigned member of the Board sitting at 
San Antonio, Texas.  38 U.S.C.A. § 7107(c) (West Supp. 2001).

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2001).


FINDINGS OF FACT

1.  The veteran was awarded a permanent service-connected 
disability evaluation of 100 percent in a November 1983 
rating action, of which he was notified in December 1983.

2.  The appellant filed an application for Chapter 35 
benefits in July 1993.

3.  In September 1993, the appellant was notified of her 
eligibility for Chapter 35 benefits and that the delimiting 
date was December 18, 1993.

4.  In November 1993, the appellant was notified that she was 
not eligible for education assistance beyond the ending date 
of December 17, 1993. 

5.  In December 1993, the RO notified the appellant that she 
was no longer eligible for educational assistance beyond the 
ending date of December 17, 1993, because she had reached her 
delimiting date.

6.  There is no evidence that the appellant was prevented 
from initiating or completing the chosen program of education 
within the period of eligibility because of a physical or 
mental disability, nor has she made such an allegation.


CONCLUSION OF LAW

There is no legal entitlement to an extension of the 
delimiting date for DEA benefits beyond December 18, 1993 
under the provisions of Chapter 35, Title 38, United States 
Code, to include entitlement to reimbursement for education 
expenses incurred.  38 U.S.C.A. § 3512; (West 1991 & Supp. 
2001); 38 C.F.R. §§ 21.3046, 21.3047 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The final regulations implementing the VCAA were published on 
August 29, 2001.  The provisions of these regulations apply 
to any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments relating to claims to reopen, not 
here applicable.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  However, 
all relevant facts pertaining to the appellant's claim have 
been properly developed.  The statutory duty to inform and 
assist the appellant in the development of her claim has been 
satisfied under the circumstances presented in this case.  
The appellant has been specifically notified concerning what 
type of evidence is necessary with respect to her claim.  
There is no indication of any additional records that the RO 
failed to obtain.  Further, she has been notified in the 
decision, the statement of the case (SOC) and associated 
notice letters, of the evidence needed to substantiate her 
claim.  In any event, additional assistance could not 
possibly aid in substantiating the appellant's claim, 
because, as explained below, the appellant's eligibility for 
the benefit sought is precluded by law.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

Under these circumstances, adjudication of this appeal, 
without referral to the RO for initial consideration under 
VCAA, poses no harm or prejudice to the veteran. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Extension of the delimiting date for DEA benefits

The appellant seeks an extension of the delimiting date 
beyond December 18, 1993, for DEA benefits under the 
provisions of Chapter 35, to include entitlement to 
retroactive reimbursement for education expenses.  She 
asserts that she was incorrectly advised as to her 
entitlement to education benefits and that if she had known 
of the delimiting date she would have begun her course of 
study earlier than August 1993.  She also seeks reimbursement 
of the cost of her education.

During the pendency of the appellant's appeal, certain 
portions of 38 C.F.R. Part 21 pertaining to claims and 
effective dates for awards of educational assistance benefits 
were changed, effective June 3, 1999.  See 64 Fed. Reg. 
23,769 (May 4, 1999).  The amendments established a standard 
for determining what constitutes a formal claim, an informal 
claim, and abandoned claim, established less restrictive 
effective dates for awards of educational assistance, 
established uniform time limits for acting to complete claims 
and stated VA's responsibilities when a claim is filed.  When 
a law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, however, the amendments that went into 
effect on June 3, 1999 did not substantively change any of 
the regulations applicable to the appellant's claim.

Further, Congress recently added revisions concerning 
educational assistance benefits. See Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No. 106-419, 114 
Stat. 1822 (Nov. 1, 2000).  The amended statute provides that 
when determining the effective date of an award under Chapter 
35, Title 38, United States Code, VA may consider the 
individual's application as having been filed on the 
eligibility date of the individual if that eligibility date 
is more than one year before the date of the initial rating 
decision.  38 U.S.C.A. § 5113 (West 1991 & Supp. 2001).  
However, the revisions are unrelated to the issue on appeal.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D) 
(West 1991); 38 C.F.R. § 21.3021(a)(3)(i) (2001).  
Eligibility extends 10 years from whichever of the following 
last occurs:

(a) the date on which the Secretary first 
finds the spouse from whom eligibility is 
derived has a service-connected total 
disability permanent in nature;

(b) the date of death of the spouse from 
whom eligibility is derived who dies 
while a total disability evaluated as 
permanent in nature was in existence; or

(c) the date on which the Secretary 
determines that the spouse from whom 
eligibility is derived died of a service-
connected disability.

38 U.S.C.A. § 3512(b)(1) (West 1991).  The beginning date of 
the 10-year period of eligibility for a spouse of a veteran 
with a permanent and total disability evaluation effective 
after November 30, 1968, is the effective date of the 
evaluation or the date of notification of such evaluation, 
whichever is more advantageous to the spouse.  38 U.S.C.A. 
§ 3512(b)(1)(A) (West 1991); 38 C.F.R. § 21.3046(a)(2)(ii) 
(2001).  

The period of eligibility can not exceed 10 years and can be 
extended only as provided in paragraph (d) of 38 C.F.R. 
§ 21.3046 (2001) or 38 C.F.R. § 21.3047.  38 C.F.R. § 21.3046 
(c) (2001).  Under 38 C.F.R. § 21.3047, an eligible spouse 
shall be granted an extension of the applicable period of 
eligibility as otherwise determined by section 21.3046 
provided the spouse: (1) applies for the extension within the 
appropriate time limit; (2) was prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable period of eligibility because of a 
physical or mental disability that did not result from the 
willful misconduct of the eligible spouse or surviving 
spouse; (3) provides VA with any requested evidence tending 
to show that the requirements of (2) have been met, and (4) 
is otherwise eligible for payment of educational assistance 
for the training pursuant to the provisions of Chapter 35, 
Title 38, United States Code.  38 C.F.R. § 21.3047 (2001).  
Application for an extension must be made within one year 
after the last date of the delimiting period, the termination 
of the period of physical or mental disability, or October 1, 
1980, whichever date is latest.  38 U.S.C.A. § 3512(b)(2) 
(West 1991).

By rating action in November 1983, the veteran was granted a 
100 percent rating, effective on July 18, 1983, for his 
service connected idiopathic ulcerative proctitis and 
colitis.  He was notified of that award by letter dated in 
December 1983. 

The record shows that the veteran and the appellant were 
married in August 1992.

In July 1993, the appellant submitted an application for 
educational assistance indicating that the course of study 
would begin August 25, 1993 and end on December 17, 1993.  

By rating action in August 1993, the RO determined that the 
appellant was entitled to Chapter 35 dependents' educational 
assistance.  

A September 1993 Education Award shows that the appellant was 
notified that her original entitlement to Chapter 35 benefits 
was 45 months with 41.24 months of remaining entitlement.  It 
was indicated that the delimiting date was December 18, 1993.  
In this case, the RO assigned December 18, 1993 as the 
appellant's delimiting date for Chapter 35 benefits based on 
the date the veteran was notified of his permanent and total 
disability evaluation.

By letter dated in November 1993, the appellant was notified 
that her educational allowance had been changed because of 
the change in her training time.  It was indicated that she 
was not eligible for educational assistance beyond the ending 
date of December 17, 1993.  

In December 1993, the RO notified the appellant that it was 
received an enrollment certification dated in December 1993.  
It was indicated that she was no longer eligible for 
educational assistance beyond the ending date of December 17, 
1993, because she had reached her delimiting date.  

The appellant and the veteran have testified at hearings 
before a hearing officer at the RO in March 1997 and February 
2001.  They also testified at a hearing before the 
undersigned member of the Board in March 2002.  It was 
contended that they were given incorrect information 
regarding the appellant's educational assistance benefits 
when she initially applied in 1993.  The veteran asserted 
that he was not informed of the delimiting date at the time 
he was awarded 100 percent for his service-connected 
disability in 1983.  It was asserted that the appellant 
received a letter in September 1993 which noted that she had 
45 months of entitlement to educational assistance and that 
the ending date was December 17, 1993.  The appellant 
testified that she was told that she would receive a letter 
every semester which would indicate a beginning and ending 
date for every semester she was in school, until the 45 
months was up.  It was indicated that they were subsequently 
notified that the delimiting date was in December 1993 and 
that the appellant was not entitled to educational assistance 
after the delimiting dated.  The appellant and the veteran 
contended that if they had known of the delimiting date, the 
appellant would have begun her course of study sooner in 
order to receive additional assistance.  It was contended 
that the appellant and the veteran had to obtain two $5,000 
education loans through the credit union to pay for her 
education.  During the most recent hearing, the veteran 
requested reimbursement of the appellant's educational 
expenses.

The Board has reviewed the record fully, including the 
testimony of the appellant and the veteran.  The claim must 
be denied.  There is no statutory or regulatory provision 
allowing for an extension of the appellant's delimiting date 
based on the reasons asserted.  The appellant has not 
asserted and the evidence does not show that the appellant 
was prevented from initiating or completing the chosen 
program of education within the otherwise applicable period 
of eligibility because of a physical or mental disability 
that did not result from her willful misconduct.  As such, 
there is no basis for an extension of her delimiting date 
beyond December 18, 1993 for DEA benefits.  The Board has no 
legal authority to award the appellant reimbursement for her 
education expenses incurred after the delimiting date had 
passed.  Therefore, the claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges the appellant's argument that she and 
the veteran were misinformed by VA representatives regarding 
her entitlement to education benefits.  It has been asserted 
that if she had been properly informed regarding the 
delimiting date for education benefits, she would have begun 
her schooling earlier.  However, the record shows that she 
married the appellant in August 1992, prior to which time she 
was not eligible to claim the benefits.  She claimed the 
benefits in July 1993, for course work beginning the 
following month.  The argument that she would have started 
schooling sooner had she known of the correct delimiting date 
rings false.  Notwithstanding that she was initially notified 
of a remaining entitlement to benefits that would have 
extended beyond the delimiting date, it is inconceivable how 
the RO could have notified her of the correct delimiting date 
in time to permit her to fit in more course work, given the 
date of her application.

Also, in regard to what the appellant may have been led to 
believe regarding her entitlement to VA benefits, the United 
States Court of Appeals for Veterans Claims (Court) rejected 
a similar argument in Harvey v. Brown, 6 Vet. App. 416 
(1994).  In that case, the Court found that a claimant may 
not be deemed to have entitlement to statutorily prescribed 
education benefits if he does not meet the statutory 
eligibility criteria established by Congress, regardless of 
whether the claimant claims entitlement to those benefits on 
the basis of his assertion that misleading or erroneous 
information was provided to him regarding education benefits.  
Harvey, 6 Vet. App. at 424.  Therefore, in this regard, the 
appellant's claim must also fail.

While the Board is sympathetic to the appellant's 
contentions, the legal criteria governing eligibility 
requirements for Chapter 35 educational assistance are clear 
and specific.  There is no legal basis to find the appellant 
eligible for an extension of the delimiting date for DEA 
benefits under Chapter 35 beyond December 18, 1993.  Just as 
there is no legal entitlement to extension of the delimiting 
date, there is likewise no provision in law that would permit 
the Board to authorize reimbursement of any expenses 
associated with the appellant's education beyond the 
delimiting date.  As the disposition of this claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis, 6 Vet. App. 426.


ORDER

Entitlement to an extension of the delimiting date beyond 
December 18, 1993, for DEA benefits under the provisions of 
Chapter 35, Title 38, United States Code, to include 
entitlement to retroactive reimbursement for education 
expenses, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

